 In the Matter of AMERICAN LAUNDRY MACHINERY"COMPANYandUNITEDELECTRICAL,RADIO&MACHINE WORKERS OF AMERICA(C. I. 0.)In the Matter of AMERICAN LAUNDRY MACHINERY COMPANYand,UNITEDELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA(C. I. 0.)Case No. 3-C-677 and R-5475 respectively.Decided July 4,1944Mr. Peter J. Crotty,for the Board.Peck, Shaffer &Williams,byMr. Floyd C. Williams,of Cincinnati,Ohio,Mr. Charles S. Wilcox, Mr. John D. Sullivan,andMr. Clzarleg'D. Mercer,of Rochester,N. Y., for the respondent.'Mr. Sidney H. Greenberg,ofSyracuse,N. Y., for the Union.Mr. Samuel Croog,of Rochester,N. Y., for the Unaffiliated Em-ployees.Mr. MarcelMallet-Prevost,of counsel to the Board.DECISIONANDORDER °STATEMENT OF THE CASEPursuant to, a petition duly filed by United Electrical,Radio &Machine Workers of America (C. I. 0.), herein called the Union, al-leging thata questionaffectingcommercehad arisenconcerning therepresentation of employees at the Rochester, New York, plant ofAmerican Laundry Machinery Company, herein called the'respondent,and pursuant to hearing held thereon, the National LaborRelationsBoard, herein called the Board, issued its Decision and Direction ofElection on June 30, 1943,1 to determine whether certain of the, em-ployees of 'the respondent desired to be represented by the Union forthe purposes of collective bargaining.On July 28, 1943,,pursuant tothe aforesaid Direction of Election, an election by secret ballot wasconducted by theRegionalDirector for the ThirdRegion(Buffalo,New York) ; among the production and maintenance employees of therespondent at its above-mentioned plant, excluding employees engagedin supervisory, clerical, and certain other specified types of work.2'Matter of American LaundryMachinery Company,50N. L. R. B 995.2 50 N.L. R. B. 995, 997.57 N. L. R. B., No. 6.25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 30,1943, the Regional Director issued an Election Report stat-ing that a majority of those employees had voted against the Union.3Thereafter, on August 5, 1943, the Union filed objections to the elec-tion, alleging that'the respondent had engaged in unfair labor prac-tices which had affected the election.On August 6, 1943, the Union filed a charge, alleging that the re-spondent had violated Section 8 (1) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, by its conduct at the Rochester,New York, plant. On September 20, 1943, the Board issued an orderdirecting that a hearing be held on the Objections to the election,and on September 22, the Board issued a further order directing theconsolidation of the representation proceeding with the unfair laborpractice proceeding in conformity, with Article IT, Section 36 (b), andArticle III, Section 12 (c) (2), of National Labor Relations BoardRules and Regulations-Series 2, as amended.On October 19, 1943,the Board, by the Regional Director, issued its complaint against therespondent, alleging that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce, within the mean-ing of Section 8 (1) and Section 2 (6) and (7) of the Act. Copies ofthe complaint, the charge, and Notice of Hearing thereon, were dulyserved upon the respondent and the Union.-With respect to the unfair labor practices the complaint alleged insubstance that from on or about June 30 to July 29, 1943, the respond-ent discouraged membership in the Union by (1) threatening to dis-charge union adherents if the Union won the election to be held onJuly 28, 1943, (2) disparaging the Union, (3) issuing statements andmaking speeches designed to defeat the Union in the election, (4)causing or permitting the formation, and supporting the activities, ofa group of employees whose purpose was to defeat the Union, and (5)causing or permitting a mock funeral to be conducted following theelection, to symbolize the Union's defeat; and that by such conductthe respondent engaged in unfair labor practices within the meaningof Section 8 (1) of the Act.The respondent filed, an answer on November 15, 1943, admittingthat it is engaged in interstate'commerce but denying the allegations.of the complaint that it had engaged in unfair labor practices.Un-affiliated Employees of American Laundry Machinery Company, here-inafter sometimes called the Intervenor, having filed a petition toThe substance of the Regional Director's Report is as follows :Approximate number of eligible voters------------------------------ 719Totalballots cast-----------------------------------------------690Totalballots challenged------------------------------------------65Totalvoid ballots-----------------------------------------------1Totalvalid votes counted----------------------------------------624Votescast for the Union----------------------------------------230Votes cast against the Union--------------------------------------394i lAMERICAN LAUNDRY MACHINERY COMPANY27intervene in the proceedings, which was granted on November 5, 1943,filed an answer on November 15, denying that it had been formed or,assisted by the respondent.Pursuant to notice, a hearing on the consolidated cases was held atRochester, New York, on November 15 and 16; 1943, before Horace A.Ruckel, Trial Examiner, duly designated by the Chief Trial Exam-iner.The Board, the respondent, the Union, and the Intervenor wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the close of the Board's case counsel for the respondent and theIntervenor moved for the dismissal of the allegations of the com-plaint, severally, and as a whole.The Trial Examiner granted themotion to dismiss the allegation that the respondent threatened todischarge known adherents of the Union if the Union won the elec-tion, and denied the other motions.At the close of the hearing counselfor-the-respondent and the Intervenor moved'to dismiss the remain-ing allegations of the complaint.The Trial Examiner reservedruling upon these motions and thereafter denied the motions in hisIntermediate Report.Rulings on other motions and on the admissi-bility of evidence were made by the Trial Examiner during the courseof the hearing.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed. Therulings are hereby affirmed:At the close of the hearing, the partieswere given an opportunity to present oral argument to, and file briefswith, the Trial Examiner.None of the parties made oral argument.Counsel for the respondent filed a brief with the Trial Examiner onDecember 2, 1943.On December 31, 1943, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent, theIntervenor, and the Union.He found that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-coerce, within the meaning of Section 8 (1) and Section 2 (6) and (7)of the Act, and recommended tliat the respondent cease and desistfrom the unfair labor practices found and take certain affirmativeaction designed to effectuate the policies of the Act.He recommendedfurther that the allegations of the complaint that the respondentcaused or permitted the formation of, and assisted or supported, theIntervenor, be dismissed.Thereafter the respondent filed exceptionsto the Intermediate Report and a brief in support of its' exceptions.Oral argument, in which the respondent and the Union participated,was had before the Board at Washington, D. C., on May 23, 1944.The Board has considered the exceptions, brief, and oral argument,and,-insofar as they are inconsistent with the findings of fact, conclu- 28 ,DECISIONS OF NATIONAL LABOR RELATIONS,BOARD -sions of law, and order,set forth below, finds them to be withoutmerit.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAmerican Laundry Machinery Company, an Ohio corporation au-thorized to do business in the State of New York, is engaged at itsplant in Rochester, 'New York, in the manufacture of laundrymachinery and castings.During the 12 months ending April 30, 1943,the respondent's operations at said plant entailed the use of raw .materials valued at approximately $1,088,000, of which about 80 per-cent in value was shipped to the respondent from outside the Stateof New York; during the same period the respondent manufacturedproducts valued at approximately $4,316,000, of which about 78 per-cent in value was shipped to points outside the State.At the.time ofthe hearing the respondent's business operations with respect to totalproduction and the interstate shipments of raw materials and finishedproducts, were substantially the same as they were during the periodnoted above.-The respondent admits that it is engaged in commerce, within themeaning of the Act.4.IT.THE ORGANIZATION INVOLVEDUnited Electrical, Radio &C Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a, labor organizationadmitting to membership employees of the respondent.III.THE' -UNFAIR LABOR PRACTICESA. BackgroundThe incidents which gave rise to the charges in this case centeraround a Board election held at the respondent's Rochester plant onJuly 28; 1943.To view the occurrences in their true light; however,it; is necessary to consider the setting in which they took place. Inan earlier proceeding against the respondent,,' which arose uponcharges also filed by the Union, we found that the respondent, duringthe year 1942, had engaged in surveillance of union meetings, hadmade statements expressing the respondent's disapproval of theUnion, had discharged four employees because of their affiliationwith the Union, and had thereby, violated Section 8 (1) and (3) of4These findings are based upon stipulations between the respondent and the Board.Matter ofAmerican Laundry Machinery Company,45 N. L. R. B. 355. AMERICAN LAUNDRY MACHINERY COMPANY29the Act.Accordingly, we ordered the respondent to cease and desistfrom the unfair labor practices found, to offer reinstatement withback pay to the employees discriminated against, and to post ' appro-priate notices.At the time of the election in the instant case onJuly 28, 1943, the respondent had taken no steps to comply with our,oorder.'The Union conducted an organizing campaign among the respond-ent's employees during the spring and early summer of 1943, and onApril 20 filed with the Board's Regional Director a petition for in-,vestigation and certification of representatives.While the Union'sorganizing campaign was under way a 'group ofnon-supervisoryemployees, who were opposed to theUnion, crystalized employeeopposition to the Union by gathering together some 40 employeesinto a loosely organized group, sometimes referred to herein as theIntervenor and variously known to the employees as the "Unaffiliated'Employees," the "Workers' Group," or the "Workers' Committee."With the declared purpose of defeating the Union in the election,the Intervenor, supported by contributions of its -members, held anumber of meetings and published and distributed among the 're-spondent's employees two issues of a paper entitled "The Workers'Voice," which was composed principally of articles attacking theUnion and praising the existing status of employer-employee rela-tions at the respondent's plant.The second issue of the paper, datedJuly 23, stated,'that the Intervenor would,"dissolve and' consider itswork finished after the election of July 28." ' Shortly before the dayof the election the Intervenor distributed "Vote No" buttons amongthe employees in competition with the Union's distribution of "VoteU. E." buttons.7B. Interference, restraint, and coercion1.Interrogations concerning employees' union affiliation, anti-unionstatements, and threats of reprisals ,During the 3 or 4 weeks preceding the election certain of the re-spondent's supervisory employees questioned their subordinates vas towhy they had joined the Union, disparaged the Union, and threatenedthat economic reprisals might follow if the Union won the election,.The matter was at that time pending decision by the United States Circuit Court ofAppeals for the Second Circuit upon the Board's petition for enforcement of its, order.Subsequently, on October 29, 1943, the Court enforced the Board's order in fullN LR B V American Laundry MachineryCo, 138 P. (2d) 887, enforcing 45 N. L R. B 355.7While we agree with the Trial Examiner that the evidence fails to sustain the allega-tions of the complaint that the respondent caused or permitted the formation of, andassisted and supported the Intervenor, we find,upon the basis of the entire record, thatthe respondent was aware of, and sympathetic to, the aim and purpose of the IntervenorNto defeat the Union in the election._ 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, Phillipson, foreman of the machine shop, asked employee Grant,'while the latter was working at his machine, why he had joined theUnion.When Grant replied that he "knew the benefits of a union"and joined "to help the boys get a little more money," Foreman Phillip-son declared that "the C. I. O. is headed by a bunch of radicals" andthat "learners" like Grant "could not get any more money because theywere on apprenticeship, and would stay on as long as he (Phillipson)said so," that "the only way they could get off would be by his O. K., andthat would be the only way they could get more money." Phillipsonthen went to the employee working at the machine adjacent to Grant's;asked him, "Why did you sign a union card?"; and conversed furtherwith that employee for 15 minutes or more.Bruno Kanorowski, Sr.,foreman of the cleaning department, according to the credible and un-contradicted testimony of his subordinate, employeeWojcik, askedWojcik on at least one occasion in the plant and on another occasionoutside the plant, "Why do we )vant a Union when people who employus are good to us?_ They give us everything we want."On July 24,4 days before the election, Lusink, plant engineer and assistant to theplant superintendent, summoned to his office Baker, a clerk and toolcrib attendant. , Baker testified credibly that Lusink then asked himif he knew that he was "out on a limb" inasmuch as the Union hadrequested a bargaining unit which excluded Baker because of 'hisclerical duties.When Baker protested that his clerical duties shouldnot exclude him from the unit but that, on the contrary, his dutiesas tool crib attendant were sufficient to bring him within the. unit,Lusink replied that he (Lusink) could "prove" Baker was a clerk andthat "if you are proven a clerk, you can't use the Union as a bargainingagent or a representative."Lusink added that "if you are upheld as atool crib attendant, and we can't make a clerk charge stick . . .I cansee to it that is all you do, is tool crib attending." 9Declaring thatBaker was well liked around the plant and "had muffed a very goodopportunity in the Company" by joining the Union, Lusink askedBaker why he had joined.When Baker.replied that he had joined"for more money," Lusink said that the Union had signed Baker upsimply to "use" him'; that it wanted his vote, had taken his money, and,by shaping the unit to exclude clerical workers, had "dropped" him.When Baker asked if Lusink thought his vote would "turn the tide,"Lusink replied, "No, . . . but your influencecan." 106 Our findings with respect to this incident are based upon the uncontradicted testimonyof Grant, which we credit, as did the TrialExaminer.9 Although Lusink testified that Baker spent nearly 90 percent of his time on clericalwork,Baker testified,and we find,that his time was divided about evenly between clericalwork and the manual work of handling tools as tool crib attendant10Lusink testified that he called Baker to his office because he had heard that Baker wasblaming the respondent for the absence of his name from the list of eligible voters,and thatliewanted to "clear"Baker'smind on the matterLusink denied stating that Baker had AMERICAN LAUNDRY MACHINERY COMPANY312.The letter and speech of Vice-President KreuterOn July 26, 2 days before the election, V. C. Kreuter, the respond-ent's vice president, sent a copy of the following letter to each of therespondent's employees:,To Each Employee of the "Arze/,ican Family":I am taking this opportunity of writing a personal letter toeach of you because it concerns each one of us who is connectedwith the American Laundry Machinery Company.As most of you know, next Wednesday, July 28th; will be animportant day for all of us for on that day all election is to beheld and if there are any matters not quite clear in your mind,I hope this letter will explain some of then at least.This election will be held under 'direction of a. representativeof the National Labor Relations Board so as to determinewhether all of you will have for your exclusive bargaining agentC. I. 0., with the exclusive right to represent you in mattersregarding wages, working conditions and hours or whether youv-, ant to continue doing as you have been in the past, namely-discussing your own problems individually and directly with theCompany.This election will be`by secret ballot and as nearly as possiblewill be conducted like our town and city elections.No ONE CAN KNow, BY ANY MEANS, How YOU VOTEThe outcome of the election will be determined by a majorityof those voting,which means that if more than half of those vot-ing, choose the union, the union has the say for all employeeseligible to vote.This is different from a majority of those en-titled to vote, so BE SURE TO VOTE so that the election willreally show your wishes,and remember that if you,do not vote itis the same as letting someone else decide who will represent you.A failure,to vote-is almost the same as a vote for the choice youdo not want.Some of you may wonder if your preference as expressed atany time in the past must govern how you vote on Wednesday.What you mayhave done in the pastdoesnot apply in this elec-tion.This election isby secret ballotso that you can record your"muffed"an opportunity or that the Union had sought to "use"him, but admitted thesubstance of the other remarks attributed to him by Baker.we find, as did the Trial Ex-aminer,that Lusink made the statements attributed to him by Baker.Although Lusink'sstatement to the effect that the Union wanted to "use" Baker simply to get his vote and hismoney is somewhat inconsistent with his statement that the Union had "dropped" himfrom the unit,it is clear,'and we find,that the purpose of Lusink's remarks as a whole wasto cause Baker to become dissatisfied with the Union and to persuade him to use his in-fluence against it in the coming election. 32,DECISIONS OF NATIONAL LABOR, RELATIONS BOARDvote as to how you feel today, without fear or favor.You havethe right to vote in accordance with your own desires regardlessof whether or not you belong to any'group, or whether or not yousigned an application card, authorization, are a member of theunion or anything else.You have the, right at, this election tovote anyway you like and no one will know or can know how youvote.We have never believed in, or paid, sub-standard wages, and weknow our rates are equal to or above those paid in this area forequal work.We intend to continue, this policy.This is an important election.For many of us it is the mostimportant one we have ever voted. It bears directly on yourwelfare and the welfare of those dependent on you (your family).'To what kind of leadership are you going to entrust yourfuture?.(1) Is it unselfish or is it not?(2) Is it interested in your personal, individual welfare, or is-it self seeking?(3)On the basis of its record, is it open and above board anddependable, or don't you know?These are but a few of the questions you should think about andtalk over at home before voting.I'This Company expects to remain ill business for many years to -come, therefore it seeks to maintain a continuance of the harmo-nious and cooperative relationship that has existed between man-agement and its employees in the past, and it also expects the samecharacter of relationship to prevail between-the employees whowork side by side each day, regardless of whether one holds mem-bership or does not hold membership in any society, club, churchor organization.In the past your company has tried to play the game with allthe cards on the table, and for the best interests of all concerned.Whatever the election on Wednesday decides, your company willstill continue to play the game, knowing that the best interestsof the American Laundry Machinery Company and its employeesare identical.SO I URGE YOU MOST EARNESTLY TO VOTE ON WEDNESDAYOn July 27, the day before the election, the employees were orderedto stop their work shortly before noon and were gathered together onthe assembly floor of the plant where Vice-President Kreuter ad-dressed them as follows :Some of you have asked that I call you together to explain theelection which will be- held tomorrow.On the bulletin boards AMERICAN LAUNDRY MACHINERY COMPANY33are notices of the election, and also a notice which describes em-ployees' rights under the National Labor Relations Act, and alsodescribes unfair labor practices.I am reading this talk so thatthere can be no question of what I have said to you.The notice of election describes how it shall be conducted.Thecheck lists are just like voting lists at regular political elections.As you come up to the polling place you will find a representativeof the National Labor Relations Board, the Company, and theC. I.'O. with these check lists, and you will be asked to give yourname and clock number so that you may be checked off the listwhen you have voted. The representative of the Labor Rela-tions Board will give you a ballot which you will take to one of thevoting booths where you will mark it in complete privacy andthen you will deposit it in the ballot box provided for the election.This box will remain unopened until the polls are finally closed.You will notice that there, are little squares, sometimes calledboxes, on the ballot.Your choice will be made by marking an"X" in the square to represent your wishes.You can, therefore,see that the election will be conducted in a fair and impartial man-ner, and will give you absolute freedom to express your choicewithout any coercion.No person applying for a position with this company has everbeen asked as to his membership or non-membership in any so-ciety, club, church or organization.Members of labor unions andpersons who are not members are employed without any discrimination whatsoever, and so long as I am connected with the man-agement of this company this policy will continue.What then is the issue, and why are we having an election to-morrow? It all boils down to this.Can the C. I. O. get morefor you than you can get in any other way?What you will getwill not depend on what the C. I. O. demands.You-especiallythose of you who have been connected with us for' some time-know that it has always been our policy to do the best we couldfor you in wages, hours and working conditions.We intend tocontinue this policy in the future regardless of the outcome of theelection, and we can do no more, regardless of that outcome.We want every employee to feel that he may present his owncomplaints, suggestions, grievances or personal problems directto the management or its representatives and be assured of fairand equitable treatment.There should be no need for any of ouremployees to pay anyone to present his problems so as to havethose problems promptly and fairly adjusted.Every employeeis protected in his job by his ability to do the work required ofhim, with due consideration being given to length of service.As601248-44-vol. 57-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe older employees know, it has been our policy to offer oppor-tunity for promotion based on merit to those already in our em-ploy preferable to looking elsewhere for men to fill the higherjobs.Many of our employees have already been advanced tosupervisory jobs.When it'comes to the final analysis, fellows, you are voting onwho you want to have for your leader.You have to ask your-selves whether or not outsiders can do more for you than you havebeen able to do heretofore for yourselves.You also must askyourself why it is that total 'strangers all of a sudden become sointerested in your welfare?Who are they ?And wTiat have theydone?Where do they come from?What experiences have theyhad in our line?And what more can they do for you than youalready have done for yourself?You have to ask yourselfwhether the management of the company that built this factory,that bought material, that bought machinery and that provided,these jobs, you have to ask yourself, I say, whether or not thismanagement is best for you in the long run.You have to decidewhether your interests and the company's are the same, or whetheryour interests, and those of the C. I. 0. are the same. In otherwords, fellows, it boils right down to this. Is your status undermy leadership something that you can improve by choosing some-one else for your leader?Now this has been going on for more than a year, and the mat-ter is coming up for a decision on Wednesday.When it's all overwe don't want any question as to how all of us feel.Americans,ever since the Declaration of Independence, and even before that,have settled questions like this by going to the polls, and votingsecretly exactly as they wished.Let's make this election reallyrepresent the choice of everyone.Remember that unless you vote,your failure to do so may bring about a result that you would notlike to have.It takes one more than half of all those voting todecide.I expect the employees to be right and fair toward the company-and I can assure you that we shall do right and be fair towardevery employee.So I urge you most earnestly to vote tomorrow.To sum up fellows : First : Vote. Second : Be assured of mycontinued personal goodwill.3.The mock funeralAs noted above, the Union lost the election on July 28. Betweenthe end of the day shift at 7: 30 p. in. on that day and the commence-ment of the day shift at 7: 30 a. m. on the following day, July 29,therewas installed near the machine of employee Highmoor, the AMERICAN LAUNDRY MACHINERY COMPANY35Union's steward in the machine shop, a complete funeral setting, in-cluding an imitation coffin, candles, kneelinb bench, cross, and wreath,symbolizing the defeat of the Union.When Highmoor arrived atwork on the morning of July 29-, he- found all the lights out excepta soft light playing on a dummy corpse which reposed in the coffin.At the head of the coffin appeared the inscription, "C. I. 0. Dead andGone."The plant's portable public address device had been placednearby and was pouring forth orthodox funeral music.About ahundred employees were gathered around High-moor's machine duringworking hours observing the antic display.According to Highmoor'suncontradicted and credible testimony, the music was shut off at about10 a. in. upon a prior order of Foreman Phillipson and the coffin wasremoved soon after noon, by which time "Everybody in the shop hadbeen there to see it." 114.ConclusionsThe respondent has engaged in a coercive course of conduct designedto discourage its employees from becoming or remaining members ofthe Union or from designating the Union as their bargaining repre-sentative, and particularly to defeat the Union in the election of July,281 -1943.Foreman Phillipson's questioning of Grant and another employee,during working hours, as to why they had joined the Union, his dis-paragement of the Union as being headed by a "bunch of radicals,"and his warning that apprentices like Grant "could not get any moremoney [by bringing in the Union] because they were on apprentice-ship, and would stay on as long as he (Phillipson) said so," were cal-culated to discourage the employees from joining or voting for theUnion.By his remarks he implied that the respondent was opposedto the Union and that, if the apprentices voted for the Union andtheUnion won the election, they would risk the penalty of beingkept on apprenticeship longer than they would if the Union lost theelection.Similarly, Foreman Kanorowski's conduct in asking em-ployee Wojcik why he had joined the Union, at the same time declaringtoWojcik that the respondent was "good" to the employees and gavethem everything they wanted, indicated that collective bargainingthrough the Union would accomplish nothing, and was calculated tointimidate and coerce the employees in the choice of a bargainingrepresentative.The respondent's coercive tactics are more graphicallyillustrated by Plant Engineer Lusink's efforts to turn employee Bakeragainst the Union. Lusink called Baker to his office allegedly to "clearhis mind" of the notion that the respondent was responsible for Baker'sname having been excluded from the list of eligible voters in the11A second coffin had been set up in the foundry which opened off of a court adjacent tothe machine shop. Both coffins appear to have been removed at the same time. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDcoming election.Lusink placed the blame for Baker's exclusion uponthe Union's request that clerical workers be excluded from the bargain-ing unit.WhenBaker pointed out toLusink, however,that his workas'tool crib attendant qualified hinias a manual worker, Lusink de-clared that the respondent would insist that Baker be classified as aclerk and threatened reprisals against Baker by declaring that, ifBaker succeeded in persuading to the contrary the Board agents con--ducting theelection and thus gained admission to the'unit, the, re-spondent would thereafter deprive him of whatever clerical dutieshe had.Lusink attempted to persuade Baker, by innuendo and bythreat, to abandon the Union and indeed to work against it in the elec-tion, 'as is apparent from the remarksdiscussedabove and fromLusink's further statements to the effect that the Union had soughtmerely to"use" Baker,that he wasnow "out ona limb" since theUnion had dropped him,that he had"muffed a very good chance"with the respondentby joiningthe Union,and finally that Baker's"influence" could "turn the tide" against the Union in the comingelection.The respondent's contention that it did not violatethe Act by theabove-described statements-of its supervisory employees because theemployees were not in fact coerced, is withoutmerit.The respond-ent's test would put a premium on the severity and flagrancy of itsconduct.Obviously the test is not whether the employer's conductachieved a desired result.'Such statements have a coercive effect' inview of their nature and the authority.of the personmaking them-.Moreover,as we stated in an earlier decision,"employees themselvesare not always aware of the subtleties and congeries of facts, whichmay influence their activities."Matterof Peter J. Schweitzer, Inc.,54 N. L.R. B. 813. Significant in this connection is the testimonyof employee Grant that"I felt-he [Foreman Phillipson]was try-ing' to change my-mind for me."We find thatthe statements ofsupervisory employees Phillipson,Kanorowski,Sr., and Lusink, re-viewed above,constitute interference,restraint,and coercion on thepart of the respondent in violation of Section 8 (1) of the Act.On the eve of the election the respondeni addressed its employeesin a letter and speech similar to those appearing inMatterof Ameri-can Tube Bending Co. Inc 12However,-unlike the latter case wherethe Second Circuit Court of Appeals pointed out that the record didnot contain"anything else," the letter and speech in the instant casefollowed upon the heels of. the coercive conduct of the "respondent'ssupervisory employees, and were uttered in an atmosphere of hos-tility to the Union generated by an active employee group and of12 44 N L II B 121,124-129,set aside in NL R B V American Tube Bending Co.,134 F. (2d) 993(C. C. A. 2),cert den. 320 U. S. 768. AMERICAN LAUNDRY MACBINERY COMPANY37unremedied'unfair labor practices against the Union _(coercion, sur-veillance,, and discriminatory discharges), the effects of which hadnot been dissipated because of the respondent's failure to complywith the Board's then outstanding order.These circumstances, to-gether with the mock funeral by which the respondent ridiculedand discouraged membership in the Union after it had lost theelection, form the context in which we must consider whether theletter and speech are violative of the Act or, as the respondent con-tends, are privileged as free speech.13After explaining the election procedure, the letter in effect in-vited union members to turn against the Union by stressing the factthat they did not have to adhere to their prior choice and no on;e{would know how they voted. The letter then proceeded to sow inthe employees' minds the seeds of suspicion and dissension by ques-tioning the Union's leadership, sincerity, motives, and good faith.The closing appeal for a continuance of the past "harmonious and co-operative relationship" was in effect a plea for the rejection of theUnion and the maintenance of the status quo through individualbargaining.This theme was again stressed and elaborated in Vice-PresidentKreuter's speech in which he presented the election issue as -a con-test between the respondent and the Union for the allegiance of theemployees.The burden of the speech was that there was no needfor the, Union; that the Union could accomplish no more throughcollective bargaining than the employees had accomplished throughindividual dealings; that the interests of the Union were opposed tothe interests of the respondent; and that the employees' welfarewould best be promoted, by siding with the respondent.The closingdeclaration that he expected the- employees "to be right and fairtoward the, Company" was not only an, appeal for votes for. theCompany as opposed to the Union, but also an intimation that, inthe respondent's view, voting for the Union was synonymous withdisloyalty to the respondent.As we have already noted, the respondent had in the past thwartedthe employees' efforts to establish the Union as their bargaining repre-sentative by,engaging in a coercive course of conduct, including sur-veillance, and by economic reprisals against certain union members.The respondent had failed to remedy these unfair labor practices andthereby failed to give the employees some assurance against their18SeeN. L. R. B. V. Virginia Electric Power Co.,314 U S. 469, 477; N. LR B v Ameri-can Tube Bending Co , supra; N L R B v M E Blatt Co143 F (2d) 268 (C. C A 3)decided June 9, 1944Contrary to the respondent's contention, the unfair labor practices which remained un-remedied because of the respondent's failure to comply with our earlier order against it,are proper matters for our consideration in this connection.- See M.E. Blatt Co.case,supra.i 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecurrence.Following the Board's Direction of Election, the respond-ent, through its supervisory employees, again embarked on a similarcourse of conduct.The employees were made,aware of the respond-ent'scontinued opposition to the Union., Indeed, such opposition hadalready found favor with a group of employees who were activelycampaigning to defeat the Union. In these circumstances we believethat the respondent's appeals in its letter and speech carried at leastan intimation that by voting for the Union and thereby overriding therespondent's will at the polls, the employees would risk incurring thedispleasure of the respondent and inciting it to some unfavorable ac-tion" against them.Upon consideration of the respondent's entirecourse of conduct, we find that the respondent's letter and speech pre-ceding the election were not privileged as free speech but constitutedinterference, restraint, and coercion in violation of Section 8 (1) of theAct.We find also that the respondent, by acquiescing in the mock funeralheld at the plant on the day following the'defeat of the,Union;in theelection, ridiculed and belittled the Union, and discouraged member-ship therein, thereby interfering with, restraining, and coercing itsAct, in violation of Section 8 (1) of the Act.-IAccordingly, we find that by the statements of Phillipson,'Kanor-owski, Sr., and Lusink; by the letter and speech preceding the electionof July 28, 1943; and by ridiculing and discouraging membership in theUnion through the mock funeral held at the plant after the election,the respondent engaged in a course of conduct which interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.We find further that, since the respond-ent engaged in unfair labor practices prior to the election of July 28,1943, the election was not an expression of the will of an uncoercedmajority of the employees.I1'.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,above, occurring in connection with the operations of the respondent asdescribed in Section I. above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.14The respondent contends that the mock funeral nas "horseplay indulged in in goodhumor and accepted in the same way." Even if true, this contention does not alter theimpropriety of the respondent's conduct. Interference, restraint, and coercion are no lessviolative of the Act because they are exercised through the medium of sardonic humor. AMERICAN LAUNDRY MACHINERY COMPANY39V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall order it to cease and desist therefrom and totake.certain affirmative action designed to effectuate the policies of theAct.We shall also require the respondent to notify each of its em-ployees by mail that the respondent will not in any manner interferewith, restrain,or coerce its employees in the exercise of the rightsguaranteed in Section7 of the Act.VI.THE PETITIONSince we have found that the respondent has by its unfair laborpractices interfered with the free,choice of representatives by its em-ployees at the election of July 28,1943, we shall set the election aside.When we are advised by the Regional Director that the time is ap-propriate,we shall direct that a new election be held among the re-'spondent's production and maintenance employees at its Rochester,New, York, -plant.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, affili-'ated with the Congress of Industrial Organizations, is a labor organi-zation, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining,and-coercing its employees in'the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2(6) and '(7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent, American Laundry Machinery Company, Rochester,New York,and its officers,agents, successors,and assigns,shall:1.Cease and desist from in -any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to. self-organization,to form labor organizations,to join or assist UnitedElectrical,Radio & MachineWorkers ofAmerica, affiliatedwith thel 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress of Industrial Organizations, or any other labor organization,to bargain collectively through representatives of their own choosing,and to, engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Mail to all its employees notices stating that the respondent willnot engage in the conduct from which it is ordered to cease and desistin paragraph 1 of this Order;(b)Post immediately in conspicuous places throughout, the res-pondent's plant at Rochester, New York, and maintain for a periodof at least sixty (60) consecutive days from the date of posting, noticesto its employees stating that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraph 1of this Order;(c)Notify the Regional Director for the Third Region. in writing,within ten (10) days from the date of this Order, what steps the res-pondent has taken to-comply herewith.AND ITIS FURTHER'ORDERED that the complaint, insofar as it allegesthat the respondent caused or permitted the formation of, and assistedor supported the Unaffiliated Employees of the American LaundryCompany, be, and it hereby is, dismissed. -AND ITIS FURTHERORDERED that the election held on July 28,1943,among the employees of the respondent at its Rochester, New York,plant be, and it hereby is, set aside.